Citation Nr: 0517299	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-22 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
degenerative joint disease, currently rated as 20 percent 
disabling.

2.  Entitlement to an initial rating in excess of 20 percent 
for right knee osteoarthritis.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1970 to April 
1974.  

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) regional office (RO) in Newark, New Jersey, that 
granted service connection and assigned an initial 10 percent 
rating for right knee osteoarthritis, effective February 7, 
2002, and an April 2003 rating decision of the Newark, New 
Jersey, RO that denied a rating in excess of 10 percent for 
left knee chondromalacia.

A notice of disagreement (NOD) with both 10 percent ratings 
was received in May 2003.  By rating action of October 2003, 
20 percent ratings were assigned for each knee, effective 
February 7, 2002, and the description of the left knee 
disability was changed to left knee degenerative joint 
disease (DJD).  A Statement of the Case (SOC) was issued 
later that month.  A Supplemental SOC (SSOC) was issued in 
May 2004, reflecting RO's continued denials of ratings in 
excess of 20 percent for each knee.  A Substantive Appeal was 
received in June 2004.

In October 2004, the Board remanded this matter to the RO for 
a Travel Board hearing.  In December 2004, the veteran 
appeared at a Travel Board hearing before the undersigned 
Acting Veterans Law Judge.  

The issues of increased evaluations for right and left knee 
disorders, based upon an extraschedular basis only, are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
slight subluxation or lateral instability.

2.  The veteran's left knee disability is manifested by 
slight subluxation or lateral instability.

3.  Flexion of the right knee and left knee to less than 45 
degrees, and extension limited to 20 degrees, even when 
considering flare-ups, has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation left knee 
instability as a result of left knee degenerative joint 
disease have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for a 10 percent evaluation for right knee 
instability as a result of right knee osteoarthritis have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).

3.  The criteria for an evaluation in excess of 20 percent 
for left knee degenerative joint disease, based upon 
limitation of motion, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261, 5262 (2004).

4.  The criteria for an evaluation in excess of 20 percent 
for right knee osteoarthritis, based upon limitation of 
motion, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261, 5262 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the veteran has been notified of the 
applicable laws and regulations which set forth the necessary 
criteria for the benefits currently sought.  The discussions 
in the May 2002, April 2003, and October 2003 rating 
determinations, the October 2003 statement of the case, and 
the May 2004 supplemental statement of the case informed the 
claimant of the information and evidence necessary to 
substantiate the claims.  Moreover, in March 2002 and May 
2004 letters, the veteran was advised of what the evidence 
must show and the types of evidence VA would assist him in 
obtaining, as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the March 2002 and May 2004 letters 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence, and that VA would assist in requesting 
such evidence, and to send any additional evidence in his 
possession to the VA.  A reasonable inference from such 
communications was that the appellant must also furnish any 
pertinent evidence that the appellant may have and, 
accordingly, the Board finds that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board notes that 
the March 2002 VCAA letter was sent to the appellant prior to 
the May 2002 rating decision, and the VCAA notice was, 
therefore, timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

Thereafter, the veteran appeared at a December 2004 hearing 
before the undersigned Acting Veterans Law Judge and 
indicated that he had no further evidence to submit other 
than what was being received at the hearing.  The veteran 
agreed to waive his right to initial review by the RO at the 
hearing.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.   
No prejudice to the veteran has been alleged or shown with 
respect to VCAA notification.  Mayfield v. Nicholson, No. 02-
1077, U.S. Vet. App. (April 14, 2005).

The Board further finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, in 
service, private, and VA, have been obtained.  The veteran 
has received several VA examinations and appeared at a 
hearing in December 2004.  The record as it stands includes 
adequate competent medical evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the veteran with his claims.

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Under Diagnostic Code 5256, ankylosis of the knee in flexion 
between 10 degrees and 20 degrees warrants a 40 percent 
evaluation.  Ankylosis in flexion between 20 degrees and 45 
degrees warrants a 50 percent evaluation.  Extremely 
unfavorable ankylosis of the knee, in flexion at an angle of 
45 degrees or more warrants a 60 percent rating.  38 C.F.R. 
§ 4.71a Diagnostic Code 5256.
38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

Under the provisions of DC 5262 (impairment of the tibia and 
fibula), a 40 percent evaluation is warranted when there is 
nonunion of the tibia and fibula, with loose motion, and a 
brace is required; if there is malunion of the tibia and 
fibula with knee or ankle disability, a 30 percent evaluation 
is warranted when the disorder is marked, a 20 percent 
evaluation is warranted when the disorder is moderate, and a 
10 percent evaluation is warranted when the disorder is 
slight.  Though the rating schedule does not provide a 
noncompensable rating under this diagnostic code, one will be 
assigned where the rating criteria for a compensable 
evaluation are not met. 38 C.F.R. § 4.31.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

A review of the record reveals that the RO granted service 
connection for chondromalacia of the left knee in a June 1974 
rating determination and assigned a 10 percent disability 
evaluation.  
On February 7, 2002, the veteran's request for service 
connection for a right knee disorder as secondary to his 
service-connected left knee was received.  In support of his 
claim, the veteran submitted a January 2002 letter from R. 
Grossman, M.D., indicating that the veteran's left knee 
problems caused him to put more force on the right knee 
causing increasing symptoms.  

An October 2001 MRI of the left knee revealed a degenerative 
tear body and posterior horn medial meniscus versus partial 
meniscectomy changes; degenerative tear anterior horn lateral 
meniscus; osteoarthritis, patellofemoral and medial 
femorotibial compartment; and large effusion and synovitis.  

At the time of an April 2002 VA examination, the veteran 
reported that he developed pain in his right knee two years 
earlier.  Physical examination performed at that time 
revealed that the veteran walked without a limp and without 
crutches.  There was 10 degrees genu varum on the right and 0 
degrees varus valgus on the left.  It was noted that because 
of the veteran's obesity it could not clinically be 
determined if there was any effusion.  There was painful 
crepitus on motion of both knees.  On the right the pain was 
only with extreme flexion.  There was no instability in 
either knee.  Range of motion for the right knee was from 10 
to 105 degrees.  Range of motion for the left knee was from 
15 to 115 degrees.  A diagnosis of osteoarthritis of both 
knees was rendered.  

In a May 2002 rating determination, the RO granted service 
connection for osteoarthritis of the right knee and assigned 
a 10 percent disability evaluation, effective February 7, 
2002.  

In a September 2002 statement in support of claim, the 
veteran indicated that he had had surgery on his right knee 
in December 2001 and surgery on his left knee in February 
2002.  He noted that he had been unable to return to work and 
that he had been put on disability retirement and was 
receiving social security disability.  

The veteran submitted copies of the operation reports 
revealing that he had medial and lateral meniscectomies and 
diffuse chondroplasties on his right knee in December 2001, 
and that he had undergone arthroscopic chondroplasty, 
arthroplasty, and medial and lateral meniscectomy on his left 
knee, in February 2002.  

In a September 2002 letter, Dr. Grossman indicated that he 
had treated the veteran for severe osteoarthritis of both 
knees since November 2001.  He noted that the veteran 
underwent bilateral arthroscopies.  He stated that the 
veteran was a candidate for total knee replacement in the 
future.  He indicated that the veteran had been out of work 
from November 2001 to the present time.  Dr. Grossman stated 
that because of chronic problems with his knees, the veteran 
was totally disabled.  

In an April 2003 rating determination, the RO granted a 
temporary total disability evaluation for the veteran's left 
knee from February 27, 2002, to April 1, 2002, and a 10 
percent disability evaluation thereafter.  The RO denied a 
temporary total disability evaluation for the veteran's 
December 2001 right knee surgery as service connection for 
the right knee disorder had not been granted until February 
7, 2002.  

At the time of a July 2003 VA examination, the veteran 
indicated that he could only walk 60 feet without a cane and 
then the pain would become incapacitating.  The veteran had 
difficulty ascending steps and could not kneel, climb 
ladders, or run or use his boat for fishing because it 
required standing.  The examiner noted that the veteran had 
been a heavy construction worker.  X-rays of the knees showed 
narrow medial joint space and irregular patellar articulating 
surfaces.  

Physical examination revealed that the veteran was obese and 
had a waddling gait.  He could not do a deep knee bend.  
There was mild effusion in the knees.  There was no 
tenderness or instability.  Range of motion was from 10 
degrees to 105 degrees on the right with painful crepitus.  
Range of motion for the left knee was from 10 degrees to 115 
degrees with painful crepitus.  

Treatment records obtained from the Social Security 
Administration reveal that the veteran was found to be 
disabled as of November 11, 2001, due to osteoarthritis and 
allied disorders.  

In an October 2003 letter, Dr. Grossman indicated that the 
veteran required total knee replacements but was markedly 
obese which made him a poor candidate for surgical 
intervention.  

In an October 2003 rating determination, the RO increased the 
veteran's right knee disability evaluation from 10 to 20 
percent effective February 7, 2002.  The RO increased the 
veteran's disability evaluation for his left knee from 10 to 
20 percent from February 27, 2002, assigned a temporary total 
disability evaluation from February 27, 2002, to April 1, 
2002, and assigned a 20 percent disability evaluation 
thereafter.  

In a December 2003 letter, Dr. Grossman indicated that the 
veteran had severe osteoarthritis in both knees. He noted 
that the veteran could walk less than 100 yards before being 
in pain.  He indicated that the veteran could not walk or sit 
and stated that the veteran was completely disabled by his 
knees and unemployable.  

At the time of an April 2004 VA examination, the veteran 
complained of pain in both knees when sitting or walking.  He 
reported using a cane for the past two years.  Weight gain 
was noted to have aggravated his knee condition.  His pain 
level was from 4 to 10.  The veteran had flare-ups, with the 
precipitating factors being standing or walking too long.  
The alleviating factor was rest.  The veteran would have 
severe knee pain with flare-ups.  The veteran was noted to 
use a cane.  There was no dislocation.  The examiner noted 
that the veteran retired in May 2002 and that he had been in 
docking manufacturing work from 1980 to 2001.  He was 
independent with all activities of daily living and could 
walk limping with a cane for about two blocks.  

Physical examination revealed flexion from 0 to 120 degrees 
in the right knee and from 0 to 112 degrees for the left 
knee.  Lachman's and McMurray's tests were negative and there 
was no anteroposterior instability.  The veteran had pain in 
the knees, bilaterally, at the end of flexion.  10 repeated 
motions of the knee increased pain by 50 percent but range of 
motion increased by 10 degrees on the left knee.  There was 
no fatigue or weakness seen.  The veteran had edema and 
effusion and instability and mild weakness at the 
mediolateral.  Tenderness was present at the medial joint 
line and anterior aspect of both knees.  The veteran walked 
with an antalgic gait, with more weightbearing on the left.  
There was no ankylosis and there were no callosities.  A 
diagnosis of bilateral progressive osteoarthritis of the 
knees, left greater than right, was rendered.  

At the time of his December 2004 hearing, the veteran 
testified that he was scheduled to have a double knee 
replacement in the near future.  The veteran's spouse 
testified that the veteran was severely limited by his knee 
problems.  The veteran indicated that he could not even fish 
as a result of his knee problems.  

In a December 2004 report, the veteran's private physician, 
P. Sharkey, M. D., indicated that the veteran was currently 
disabled because of severe knee pain and other medical 
problems.  Dr. Sharkey stated that the veteran found his knee 
pain to be severe, progressive, and intolerable.  The veteran 
reported that it prohibited him doing activities of daily 
living and that he could barely walk.  The veteran indicated 
that he had not had relief despite injections, physical 
therapy, and surgery.  The pain was intolerable.  

Physical examination revealed severe varus deformities of the 
knees with very painful limited motion from 5-110 degrees.  
There was no nerve or vascular compromise and hip range of 
motion was painless.  His knees were stable but diffusely 
tender and swollen.  X-rays showed severe degenerative joint 
disease of the knees.  

The veteran was viewed as an appropriate candidate for 
consideration of total knee replacement.   

With regard to Diagnostic Code 5257, concerning subluxation 
or lateral instability, the Board notes that, while the April 
2002 and July 2003 VA examiners found that the veteran had no 
instability, the veteran has reported that he cannot kneel, 
sit, stand, or climb ladders as a result of his knee 
problems.  Moreover, at the time of the veteran's April 2004 
VA examination there was some instability noted in the 
mediolateral area.  The veteran also has testified that he is 
using a cane for support and has used the cane for over two 
years.  The Board finds that the veteran has met the criteria 
for a 10 percent disability evaluation under DC 5257 for both 
knees, as slight recurrent instability has been demonstrated.  
A 20 percent evaluation has not been shown, as there have 
been no objective medical findings of moderate instability or 
subluxation. 

With regard to DC 5260, concerning flexion, the Board notes 
that at the time of his April 2002 VA examination, the 
veteran was found to have flexion to 105 degrees on the right 
and to 115 degrees on the left.  At the time of his July 2003 
VA examination, the veteran was found to have 105 degrees of 
flexion on the right and 115 degrees of flexion on the left.  
During his April 2004 visit, the veteran was noted to have 
120 degrees of flexion for the right knee and 112 degrees of 
flexion for the left knee.  Finally, in his December 2004 
report, Dr. Sharkey noted that the veteran had 110 degrees of 
flexion for both knees. 

While the Board notes that the veteran has reported having 
continuous pain in his knees and that there have been 
objective medical findings of pain at the time of each VA 
examination, the April 2004 VA examiner indicated that while 
the veteran had a pain increase of 50 percent with repetitive 
motion, he actually had an increase of 10 degrees on range of 
motion testing with the repetitive motion.  Assuming arguendo 
that the veteran had a 50 percent reduction in range of 
motion during repetitive motion, this would still only limit 
his range of motion to no less than 55 degrees of flexion for 
either knee, warranting a noncompensable disability 
evaluation under DC 5260.  

With regard to DC 5261, concerning extension, the Board 
observes that at the time the veteran was limited to 10 
degrees on the right and 15 degrees on the left.  At the time 
of the July 2002 VA examination extension was limited to 10 
degrees for both the right and left knee.  During the 
veteran's April 2004 VA examination, he was found to have 
extension to 0 degrees; however, extension was found to be 
limited to 5 degrees for both knees at the time of Dr, 
Sharkey's December 2004 VA examination. 

As noted above, the veteran has reported having continuous 
pain in his knees and a reduction in motion with flare-ups.  
Moreover, objective evidence of pain has been found at the 
time of each VA examination.  Furthermore, pain was noted to 
increase by 50 percent with repetitive motion at the time of 
the April 2004 VA examination. 

The observation of a skilled professional is more probative 
of the degree of the veteran's impairment.  When considering 
the additional limitation of motion caused by fatigue, 
weakness and flare-ups, the actual range of motion during 
these flare-ups would equate to extension being limited to 
between 15 and 20 degrees for both the left and right knees.  
Thus a 20 percent disability evaluation, and no more, is 
warranted for both knees under DC 5261.  

As to DC 5262, the Board notes that there have been no 
findings of nonunion or malunion of the tibia and fibula.  
Ankylosis of either knee has not been demonstrated, and an 
increased evaluation is not warranted under DC 5256.


ORDER

A 10 percent evaluation for left knee instability as a result 
of left knee degenerative joint disease is granted, subject 
to regulations governing monetary benefits. 

A 10 percent evaluation for right knee instability as a 
result of right knee osteoarthritis is granted, subject to 
regulations governing monetary benefits.

An evaluation in excess of 20 percent for left knee 
degenerative joint disease, based upon limitation of motion, 
is denied.

An evaluation in excess of 20 percent for right knee 
osteoarthritis, based upon limitation of motion, is denied.






REMAND

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. 
§ 3.321(a).

In the exceptional case, however, where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b).  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The RO declined to forward the case to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service for consideration of the assignment of an 
extraschedular rating.  The RO found that the evidence did 
not establish such exceptional factors or circumstances 
associated with the veteran's disablement as to warrant the 
referral for extraschedular consideration.  The Board, 
however, finds that further development is required in this 
regard prior to appellate handling of this matter.

The Board notes that the recent VA examination did not fully 
address the question of whether the service-connected right 
and left knee disorders had resulted in marked interference 
with employment.  The Board further notes that the veteran is 
currently in receipt of social security disability benefits 
as a result of osteoarthritis and other allied disorders.  

The issue is whether there is a marked interference with 
employment, and the evidence of record is insufficient to 
make such a determination.  Accordingly, the RO should 
arrange for another VA examination by an appropriate 
specialist to evaluate the veteran's occupational incapacity 
in this regard. 

In light of the discussion hereinabove, this matter is 
REMANDED to the RO for the following action:

1.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist who can evaluate his 
occupational incapacity in order to 
determine the current severity of the 
service-connected right and left knee 
disorders.  The claims folder should be 
made available to the examiner for review 
in this regard.   Based on a review of 
the case, the examiner should offer an 
opinion as to whether the veteran's left 
and right knee disorders cause a marked 
interference with employment.  A complete 
rationale for any opinion expressed must 
be provided.

2.  Based on the development requested 
hereinabove, the RO should review the 
veteran's claim.  The RO should undertake 
any necessary development and action, 
including forwarding the case to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of the 
assignment of an extraschedular rating 
for the veteran's service-connected right 
and left knee disorders if indicated 
pursuant to the provisions of 38 C.F.R. 
§§ 3.321(b).  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.






	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


